Citation Nr: 1131850	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  09-09 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating for migraine headaches, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from March 2001 to March 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

During the pendency of this appeal, as a result of a change in domicile of the appellant in June 2009, jurisdiction of this matter was transferred to that of the RO located in New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required with respect to the Veteran's claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a); 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

The Veteran claims that his service-connected migraine headaches are more severe than what is reflected by the currently assigned 30 percent disability rating.  In a February 2010 statement, he reported that he was unable to secure employment because he missed too many days of work due, in part, to his migraine headaches.  He noted that he was employed at the time of his last VA examination in September 2009.  In this regard, an October 2009 VA treatment record includes the Veteran's report of experiencing occasional headaches, which had recently become more frequent.  Moreover, in a May 2011 statement, the Veteran's accredited representative requested that the Veteran be afforded a VA examination to determine his present level of disability.  Given the medical evidence suggesting a possible increase in the severity of the Veteran's migraine headaches, and the Veteran's assertions as to an increase in his symptomatology, the Board finds that additional development is warranted to determine the current level of disability due to the Veteran's service-connected migraine headaches.  As such, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, severity and manifestations of the Veteran's service-connected migraine headaches.  See Palczewsk v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim.


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for a VA neurologic examination by a physician to assess the current nature and severity of his service-connected migraine headaches.  The claims file and a copy of this Remand must be made available to the examiner for review before the examinations.  All tests and studies deemed helpful should be conducted in conjunction with the examinations.

The examiner must comment on the nature, frequency and severity of the Veteran's headaches, and specifically address the frequency, severity, and duration of any prostrating attacks.

The examiner shall also review pertinent aspects of the Veteran's medical and employment history, and comment on the effects of the service-connected migraine headaches upon his ordinary activity and the effect, if any, on his current level of occupational impairment.  An opinion should be provided concerning the impact of this disability on the Veteran's ability to work, to include whether the disability is productive of severe economic inadaptability.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she must so indicate and explain why an opinion cannot be provided.
 
2.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


